TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                   NO. 03-20-00553-CV


                                   In re Courtney Hohl


                 ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


              Petitioner Courtney Hohl has filed an unopposed motion to dismiss her original

proceeding seeking a writ of prohibition from this Court. We grant the motion and dismiss

the cause.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Filed: December 11, 2020